Citation Nr: 0500457	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966, and from August 1975 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any current back 
disorder is related to active military service or any 
incident thereof.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A May 1979 service medical record shows that the veteran 
injured his back during a recreational basketball game.  He 
complained of pain radiating to his legs, and of bilateral 
low back muscle spasm.  He had difficulty with flexion.  A 
neurological examination was negative for any abnormality.  A 
July 1980 clinical entry shows complaints of low back pain in 
connection with complaints of rectal hemorrhoids.  When 
examined for separation in April 1987, the veteran's spine 
and other elements of the musculoskeletal system were normal, 
and no back defects or diagnoses were noted.  The veteran 
gave a history of recurrent back pain.

In an August 2000 written statement, an Army Hospital 
physician indicated that the veteran had a two-and-a-half 
year history of low back pain.  He complained of low back 
pain with occasional radiation into his right leg.  He took 
pain medication, participated in physical therapy, and 
performed back stretches.  On examination, he could flex his 
back to within twenty centimeters of the floor.  The veteran 
had muscle spasm to his right lower lumbar spine.  On lumbar 
X-rays, he showed some narrowing at the 5th lumbar vertebra 
(L5) - first sacral segment (S1) disc space, as well as some 
osteophytes.

A September 2002 VA outpatient treatment record shows the 
veteran complained of low back pain that did not radiate.  He 
stated he had had it for many years, since an injury.  The 
veteran indicated he had degenerative joint disease.  On 
examination, there were no tender areas of his back.  There 
was mild pain to flexion, extension, and straight leg 
raising.  There was no change with tiptoe walking and heel 
walking.  The assessment was low back pain with likely 
degenerative joint disease.

In December 2003, the veteran underwent VA spine examination.  
His claims file was reviewed, and the examiner noted entries 
dated in 1979, 1980, and 1984 which showed complaints of, and 
treatment for, back pain.  The veteran reported that his low 
back pain began in the military.  He said he currently worked 
in maintenance with heavy equipment.  He also recalled 
injuring his back during exercise training and in an 
automobile accident in the 1970s.  He said he sought medical 
care for this, and remembered receiving traction and Motrin.  
Since his discharge, he reported flare-ups of pain every few 
months until the late 1990s, when it became constant.  In the 
last year, it had worsened to include radiation of pain into 
his right hip and knee.  He noted that the pain was related 
to bending, stooping, and driving for more than 30 minutes.  
When he woke up in the morning, he would be in pain for about 
an hour.  He had taken over-the-counter medication for years.  
He also did stretching and back exercises.  He described his 
back pain as midline and to the right, with a feeling of 
stiffness and a burning pain down his leg.  He noted some 
weakness in the right leg.

The veteran denied any bowel or bladder problems, erectile 
dysfunction, numbness in his leg, or weight loss.  He veteran 
walked unaided, and could walk five blocks.  He reported 
falling about two years before, when his back had stiffened 
up.  He said he worked as a mechanic, and that his back pain 
sometimes interfered with his work.  He reported having to 
miss two or three days of work about four times in the past 
year because of pain.  He noted some trouble with dressing, 
specifically with lifting his right leg to put on his 
trousers.  He also stated that after driving for about 30 
minutes he would have to stop to change positions and 
stretch.  He had stopped playing basketball about six years 
ago because of the back pain.

On clinical evaluation, the veteran's spine had a slight 
curvature.  His gait and posture was within normal limits.  
He could walk on his toes and heels and could tandem-walk, 
and could also raise from a squatting position.  Examination 
of the thoracolumbar spine revealed that pain on motion 
occurred mostly with forward flexion, began at 60 degrees, 
and continued through 80 degrees.  Other testing showed pain 
at the end of range of motion.  The veteran also had pain on 
lying down and sitting up on the examination table.  Range of 
motion was not limited by pain.  The veteran demonstrated 
pain by grimacing and holding his back when sitting up.  
There was no muscle spasm.  There was some localized 
tenderness to palpation of the spinous processes of L4, L5, 
and the paraspinous muscles, right greater than left.  
Sensory examination was intact.  There was no muscle atrophy.  
Straight leg raising was negative bilaterally, although the 
veteran reported some pain in the mid low back, without 
radiation.

X-rays of the lumbosacral spine showed degenerative disc 
disease, L4-5, and slight dextroscoliosis.  The diagnosis was 
degenerative disc disease of the lower spine, L3-4 and L4-5, 
with chronic pain radiating to the right hip and leg, but no 
neurologic findings of radiculopathy on examination.  Pain 
was constant and interfered with the veteran's occupation and 
daily activities.  The etiology of the degenerative joint 
disease of the spine was reported to be unclear, and it was 
not known whether injuries at a young age had led to this 
condition at a later date.  With the information given, the 
examiner could not relate the cause of the current 
degenerative disc disease of the spine to the injuries the 
veteran reported in service.
II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2002 and April 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) and January 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the July 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he hurt his back in service and 
sought treatment for the pain, and that his current back 
disorder is related to this treatment.  While the veteran's 
service medical records show complaints of back pain in 1979 
and 1980, they also show that his back was normal upon 
separation several years later, in April 1987.  There was no 
diagnosis in service of a chronic back disorder.  There is no 
evidence to suggest that the veteran's back pain was anything 
other than a temporary condition.  Furthermore, there are no 
records associated with the claims file showing treatment for 
a back disorder until August 2000, more than twelve years 
after the veteran's separation from service.  Moreover, the 
August 2000 written statement dated the veteran's back pain 
only to early 1998.

While the veteran certainly has a current back disorder, 
there is no medical evidence of record that relates this 
disorder to the veteran's period of active military duty.  
Indeed, the December 2003 VA examiner stated, instead, that 
with the information available in the veteran's claims file, 
a determination of a causal relationship could not be made 
between the veteran's current disorder and his injuries in 
the military.

The Board recognizes that the veteran believes that his 
current back disorder is the result of an injury and 
treatment in service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing symptoms or a 
disorder.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

As the evidence preponderates against the claim for service 
connection for the veteran's back disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a back disorder is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


